DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Applicant states in the reply submitted in 03/01/2021 that “indicia informing” is disclosed in paragraphs 0060, 0063, 0066, 0077, 0079, and 0087 as the zoom magnification indicating/indication processes in its entirety. Hence, the entirety of the discussion of zoom magnification indicating/indication processes in all of paragraphs 0060, 0063, 0066, 0077, 0079, and 0087 are taken as meaning “indicia informing”.  Hence the 112(a) rejection of claims 16 – 19, 21 – 27, and 29 has been withdrawn.

Allowable Subject Matter
Claims 16 – 19 and 21 - 29 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 16, the prior art of record fails to teach or fairly suggest circuitry operable when the automotive camera system is in the powered on state and configured to provide an enlargement level based on a count corresponding to the number of times the input button is pressed by the user; read from the memory a first setting value representing a first enlargement level; control generation of a first enlarged image of a region of the image generated by the image sensor in response to an input instruction, the amount of enlargement of the first enlarged image being determined by the first setting value read from the memory; read from the memory a second setting value 
Note: according to applicant reply submitted in 03/01/2021 “indicia informing” as claimed is specifically defined in paragraphs 0060, 0063, 0066, 0077, 0079, and 0087 as the zoom magnification indicating/indication processes in its entirety of the specification as filed. Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of 

Regarding claims 17 – 19 and 21 - 27, claims 17 – 19 and 21 - 27 are allowed as being dependent from allowed independent claim 16.

Regarding independent claim 28, the prior art of record fails to teach or fairly suggest a processor programmed to operate when the automotive camera system is in the powered on state and configured to cause the generation of a first enlarged image of a first region of the image generated by the image sensor in response to an input instruction, the region and amount of enlargement of the first enlarged image being determined by a first setting value read from the memory; the processor being further programmed to operate when the automotive camera system is in the powered on state and configured to cause the generation of a second enlarged image of a second region of the image generated by the image sensor in response to an input instruction, the region and amount of enlargement of the second enlarged image being determined by a second setting value read from the memory, the amount of enlargement of the second enlarged image being different than the amount of enlargement of the first enlarged image; the processor being further programmed to control display of information corresponding to the first enlarged image and the second enlarged image, the information representing an enlargement state of a displayed image; the processor being further programmed to control output of the first enlarged image and the second enlarged image and to control output of the image generated by the image sensor when the automotive camera system is changed to the powered on state; and the processor being further programmed to 

Regarding independent claim 29, the prior art of record fails to teach or fairly suggest generating a first enlarged image of a region of an image generated by the image sensor in response to an input instruction, the amount of enlargement of the first enlarged image being determined by the first setting value read from the memory; reading from the memory a second setting value representing a second enlargement level; generating a second enlarged image generated by the image sensor in response to an input instruction, the amount of enlargement of the second enlarged image being determined by a second setting value read from the memory and being different than the amount of enlargement of the first enlarged image; wherein the first and second enlargement levels represented by the respective first and second setting values are based on counts corresponding to the number of times an input button is pressed by a user; controlling display of indicia informing an enlargement state of a displayed image; controlling output of the first enlarged image and the second enlarged image; and outputting the image generated by the image sensor when the automotive camera system is changed to a powered on state; in combination with other elements of the claim.
Note: according to applicant reply submitted in 03/01/2021 “indicia informing” as claimed is specifically defined in paragraphs 0060, 0063, 0066, 0077, 0079, and 0087 as the zoom magnification indicating/indication processes in its entirety of the specification as filed. Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings"). Thus, if a claim term is used in its ordinary and customary meaning throughout the specification, and the written description clearly indicates its meaning, then the term in the claim has that meaning. Old Town Canoe Co. v. Confluence Holdings Corp., 448 F.3d 1309, 1317, 78 USPQ2d 1705, 1711 (Fed. Cir. 2006) (The court held that "completion of coalescence" must be given its ordinary and customary meaning of reaching the end of coalescence. The court explained that even though coalescence could theoretically be "completed" by halting the molding process earlier, the specification clearly intended that completion of coalescence occurs only after the molding process reaches its optimum stage.).

Conclusion 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
03/16/2021Primary Examiner, Art Unit 2696